Citation Nr: 0119174	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  98-06 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran served in the Air Force from October 1948 to 
August 1952.  During service he served in a technical 
training group and a technical training squadron.  He was 
trained as an aircraft and engine mechanic.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


REMAND

The veteran contends that he has developed bilateral hearing 
loss and tinnitus as a result of active service.  He states 
that he worked on the flight line servicing jet airplanes, 
and training others to do the same.  This resulted in 
frequent and lengthy exposure to jet engine noise at a close 
range.  The veteran adds that his ears were usually 
unprotected, notes that he was not provided with any hearing 
protection until near the end of his period of service, and 
says that the protection that was eventually provided was 
ineffective at best.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The veteran was afforded VA audiometry and hearing 
examinations in conjunction with his current claim in August 
1997.  He reported a history of exposure to jet aircraft 
engine noise during service.  The veteran also reported a 
history of tinnitus.  The findings included severe 
sensorineural hearing loss of the right ear, and moderately 
severe sensorineural hearing loss of the left ear.  However, 
tinnitus was not included as a finding, and the examiners did 
not express an opinion as to whether or not the veteran's 
current hearing loss was the result of the noise exposure in 
service.  In a March 2001 presentation, the veteran's 
representative requested that an opinion regarding the 
etiology of the veteran's hearing loss be obtained.  At his 
hearing before the Board at the RO in May 2001, the veteran 
testified that his duties in service involved significant 
noise exposure and recalled that he had first had hearing 
problems in 1957.  He was seen for those complaints by a 
doctor, but he could not recall the name of the doctor, and 
the building where he practiced had been torn down.  He 
implied, but did not clearly testify, that there was no 
possibility of obtaining additional medical records to 
confirm his recollection of medical treatment for hearing 
loss in 1957.  He also testified that his relatives were 
aware of his hearing problems then.  Subsequently, the 
veteran submitted a letter wherein he complained that the 
duty to assist him had not been met by the VA.  He also 
submitted a statement from T.P. Raggio, M. D., wherein he 
supplemented an earlier letter by noting that noise exposure 
could cause the type of hearing loss suffered by the veteran, 
and that the loss would be progressive thereafter.  Upon 
review of the record, the Board concludes that the veteran 
should be scheduled for an additional VA hearing examination 
in order to confirm the claimed diagnosis of tinnitus and 
determine the etiology of his hearing loss and tinnitus, if 
diagnosed.  

Accordingly, this case is REMANDED for the following:

1.  Although the veteran has testified, 
in substance, that there is no additional 
pertinent medical evidence available, the 
Board, on review of the record, notes 
that Dr. Raggio stated that the veteran 
had been referred to him in June 1997 by 
his family physician, Dr. O. M. Thompson, 
for evaluation of his hearing.  The 
veteran should be contacted to determine 
if there are any pertinent medical 
records from prior to June 1997 which 
could be procured from Dr. Thompson, or 
any other medical professional.  After 
securing the necessary release, the RO 
should request any records identified by 
the veteran from the identified sources, 
and associate them with the claims 
folder. 

2.  The veteran should be afforded a VA 
hearing examination to determine the 
etiology of his claimed bilateral hearing 
loss and tinnitus.  All indicated tests 
and studies should be conducted.  The 
claims folder must be made available to 
the examiner for review.  Following the 
examination and review of the claims 
folder, the examiner should attempt to 
express the following opinions: 1) Does 
the veteran currently have hearing loss?  
2) If the veteran is found to currently 
have hearing loss, is it as likely as not 
that his hearing loss is the result of 
the acoustic trauma he sustained during 
active service?  3) Does the veteran 
currently have tinnitus?  4) If the 
veteran is found to currently have 
tinnitus, is it as likely as not that his 
tinnitus is the result of the acoustic 
trauma he sustained during active 
service? 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



